MEMORANDUM**
Palone Mehare Daniel, a native of Ethiopia and citizen of Eritrea, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will reverse the BIA’s determination only if the petitioner shows that the evidence compels such a result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Substantial evidence supports the BIA’s decision that petitioner failed to establish a well-founded fear of future persecution. Even assuming petitioner testified credibly, petitioner stated that the Eritrean government never threatened him, that he would not be harmed if he was returned to Eritrea, and that he has no fear, concern, or trepidation about being returned to Eritrea. Because petitioner has no fear of returning to Eritrea, he failed to show a *604well-founded fear of future persecution. See Padash v. INS, 358 F.3d 1161, 1166 (9th Cir.2004).
By failing to qualify for asylum, petitioner necessarily fails to satisfy the more stringent standard for withholding of removal. See Singh v. INS, 134 F.3d 962, 971 (9th Cir.1998).
Substantial evidence also supports the BIA’s denial of relief under the CAT. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Finally, we reject petitioner’s request for voluntary departure to be reinstated for 60 days because the IJ did not grant petitioner voluntary departure.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.